Citation Nr: 1428508	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-30 978A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, as secondary to military sexual trauma.

2.  Entitlement to medical care pursuant to 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1995 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a May 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  


FINDINGS OF FACT

1.  Providing the Veteran with the benefit of the doubt, she suffered a sexual assault on June 26, 1995, one day prior to her entry onto active duty, but after reporting to a Military Entrance Processing Station.  

2.  The Veteran has diagnoses of PTSD and major depressive disorder, and a medical nexus opinion links those disabilities to the in-service assault.

3.  This decision grants service connection for an acquired psychiatric disorder, mooting the issue of whether the Veteran is entitled to medical care for her psychiatric disability under 38 U.S.C.A. § 1702.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder, had its onset as a result of military sexual trauma while the Veteran was on active duty.  38 U.S.C.A. §§ 106, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The claim for entitlement to medical care under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder is moot and must be dismissed.  38 U.S.C.A. §§ 1702, 1710, 7105(d)(5) (2002 & Supp. 2013); 38 C.F.R. §§ 17.36, 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for an acquired psychiatric disorder related to an alleged sexual assault that occurred on June 26, 1995, the day prior to her formal enlistment in the Marine Corps, but after she had reported to the processing station to be sent to boot camp.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

According to a September 2011 VA examination report, the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  In a fully-supported opinion, that examiner related the diagnosis (as well as the related diagnosis of major depressive disorder, for which the symptoms could not be differentiated from her PTSD diagnosis) to an alleged military sexual trauma (MST).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As such, the Board is presented with two questions: (1) whether the alleged MST at occurred; and (2) if so, whether it occurred during a period of active service.  

The Board initially finds that there is no evidence to contradict the Veteran's claims regarding the assault, and that the claim is facially credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The RO, in the rating decision, essentially acknowledged as much, focusing solely on the timing of the claimed assault.  

VA made a formal finding in July 2011 that the appellant's service personnel records are unavailable for review.  As such, there is a heightened duty to apply the benefit of the doubt to the Veteran's claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (noting that where service records have been destroyed, the Board's duty to apply the benefit of the doubt doctrine is heightened).

While there are no personnel records, and the Veteran acknowledges never reporting the sexual assault or seeking psychiatric or medical treatment related to the assault thereafter, the Board notes a change in behavior that supports the appellant's description of events.  38 C.F.R. § 3.304(f)(5).  On June 28, 1995, two days after the alleged assault, the Veteran sought a prescription for birth control.  According to her contemporaneous Birth Control Pill Questionnaire, she had never before taken birth control.  Applying the benefit of the doubt standard, this change in behavior is consistent with her claim concerning the assault.  Id.

Further, the Board finds the September 2011 examiner's opinion concerning the credibility of the Veteran's claims, and the opinion relating the current diagnosis to the alleged assault, to further support the occurrence of the claimed MST.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (2011) (holding that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated).  

After considering the Veteran's testimony, the evidence of her actions shortly after the alleged assault, and the September 2011 examiner's opinion regarding the credibility of her claims in light of her psychiatric symptomatology, the Board finds that the claimed in-service MST as likely as not occurred.  

The Board also finds that the MST must be considered to have occurred on active duty.  As the appellant's attorney correctly argues, that under 38 U.S.C.A. § 106(b)(1), any person who has been provisionally accepted into active service and directed to report to a place for final acceptance into such service, and who suffers an injury in the line of duty while en route to, or at a place for entry onto active duty, is to be considered to have incurred the injury while on active duty.  The evidence is clear here that the Veteran had been provisionally accepted into active service on June 26, 1995, in that she officially entered active duty the following day.  She credibly reports that she had arrived at the Military Entrance Processing Station that day, in order to be bussed to boot camp the following day.  As the assault occurred within the timeframe considered by 38 U.S.C.A. § 106(b)(1), the Board finds that the assault occurred while on active duty.  

Therefore, as there are current diagnoses of PTSD and major depressive disorder linked to an in-service personal assault, service connection for an acquired psychiatric disorder is warranted.  38 C.F.R. § 3.304.  

Concerning the appeal for entitlement to medical care pursuant to 38 U.S.C.A. § 1702, the Board observes that the Veteran was not diagnosed with a psychosis or mental illness within two years of her discharge from active service, and thus would not be entitled to medical care under that statute.  Nevertheless, as the Veteran is being granted service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, her appeal for benefits under 38 U.S.C.A. § 1702 is essentially mooted.  See 38 U.S.C.A. §§ 1702, 1710; 38 C.F.R. § 17.36.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, as secondary to military sexual trauma, is granted.

The claim as to entitlement to medical care under 38 U.S.C.A. § 1702 is moot, and that appeal for benefits is dismissed.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


